       Case 5:20-cv-08570-LHK Document 43 Filed 01/27/21 Page 1 of 7



 1   Stephen A. Swedlow (admitted pro hac vice)      Warren Postman (Bar No. 330869)
      stephenswedlow@quinnemanuel.com                 wdp@kellerlenkner.com
 2   QUINN EMANUEL URQUHART & SULLIVAN,              Jason Ethridge (admitted pro hac vice)
 3   LLP                                              jason.ethridge@kellerlenkner.com
     191 N. Wacker Drive, Suite 2700                 KELLER LENKNER LLC
 4   Chicago, IL 60606-1881                          1300 I Street, N.W., Suite 400E
     (312) 705-7400                                  Washington, DC 20005
 5                                                   (202) 918-1123
     Kevin Y. Teruya (Bar No. 235916)
 6    kevinteruya@quinnemanuel.com                   Ashley Keller (admitted pro hac vice)
 7   Adam B. Wolfson (Bar No. 262125)                 ack@kellerlenkner.com
      adamwolfson@quinnemanuel.com                   Benjamin Whiting (admitted pro hac
 8   Brantley I. Pepperman (Bar No. 322057)          vice)
      brantleypepperman@quinnemanuel.com              ben.whiting@kellerlenkner.com
 9   QUINN EMANUEL URQUHART & SULLIVAN,              KELLER LENKNER LLC
     LLP                                             150 N. Riverside Plaza, Suite 4270
10   865 South Figueroa Street, 10th Floor           Chicago, IL 60606
11   Los Angeles, CA 90017-2543                      (312) 741-5220
     (213) 443-3000
12
     Attorneys for Plaintiffs
13

14

15                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16                                      SAN JOSE DIVISION

17   MAXIMILIAN KLEIN and SARAH             )
     GRABERT, individually and on behalf of )     Case No. 5:20-cv-08570-LHK
18   all others similarly situated,         )
                                            )
19                    Plaintiffs,           )
                                            )     KLEIN PLAINTIFFS’ CASE
20                                          )     MANAGEMENT UPDATE AND
           vs.                              )     OPPOSITION TO DEFENDANT
21                                          )     FACEBOOK, INC.’S MOTION TO
     FACEBOOK, INC., a Delaware corporation )     STAY PENDING RELATION ORDERS
22   headquartered in California,           )     AND CASE MANAGEMENT
                                            )
                                            )     CONFERENCE
23                   Defendant.             )
24                                          )

25

26
27

28

                                                                   Case No. 5:20-cv-08570-LHK
          PLAINTIFFS' CASE MANAGEMENT UPDATE AND OPPOSITION TO FACEBOOK'S MOTION TO STAY
          Case 5:20-cv-08570-LHK Document 43 Filed 01/27/21 Page 2 of 7



 1   I.      Introduction

 2           Facebook’s motion, Dkt. 38 (“Mot.”), seeks a stay of this case. Particularly in light of recent

 3   developments in the time since Facebook first filed its motion, Facebook’s request is unnecessary.1

 4   For example, Facebook’s motion contends that a stay is necessary because “a threshold issue”—

 5   whether this case (Klein) and multiple later-filed cases should be reassigned because they are

 6   related to Reveal Chat Holdco LLC et al. v. Facebook, Inc., Case No. 5:20-cv-00363-BLF

 7   (Freeman, J.)—“is still pending[.]” Mot. at 1. But in the time since Facebook first filed its motion

 8   to stay Klein, Judge Freeman denied each and every one of the various motions to relate the first-

 9   filed Klein and later-filed cases to Reveal Chat. See Reveal Chat, Dkt. 110. Accordingly, this

10   case—not Reveal Chat—is now indisputably the lowest-numbered case challenging Facebook’s

11   anticompetitive deception, mooting one the bases for Facebook’s motion.

12           Facebook’s motion also asserts that a stay is required because “a coordinated case

13   management approach is sorely needed—including a coordinated pretrial schedule, a governance

14   structure among the various counsel seeking to represent the same classes, and a decision on

15   whether to require plaintiffs to file a single Consolidated Complaint.” Mot. at 1. However, counsel

16   for the Klein Plaintiffs are currently engaged in ongoing discussions with counsel for Facebook and

17   counsel for the plaintiffs in several nearly identical later-filed cases regarding the parties’ respective

18   views on case management issues such as: (1) assignment of the later-filed cases to this Court; (2)

19   the potential consolidation of particular cases; (3) the schedule for the filing of any applications for

20   appointment as class counsel or other designated counsel; and (4) requiring that Facebook only

21   respond to any superseding consolidated complaints filed by class counsel, once class counsel is

22
             1
                 In connection with its stay motion, Facebook also filed a motion to shorten the time,
23
     requesting that Plaintiffs Maximilian Klein and Sarah Grabert (“the Klein Plaintiffs”) file any
24
     response to Facebook’s stay motion no later than January 27, 2021. Dkt. 39. While the Court has
25
     not yet ruled on Facebook’s motion to shorten time, the Klein Plaintiffs file the present response in
26
     an abundance of caution, in an effort to work on case management issues with Facebook, and in
27
     the interest of keeping the Court apprised of current developments.
28

                                               -1-                   Case No. 5:20-cv-08570-LHK
            PLAINTIFFS' CASE MANAGEMENT UPDATE AND OPPOSITION TO FACEBOOK'S MOTION TO STAY
           Case 5:20-cv-08570-LHK Document 43 Filed 01/27/21 Page 3 of 7



 1   appointed. Moreover, the Klein Plaintiffs have already extended Facebook’s time to respond to the

 2   Klein complaint by 45 days, to February 16, 2021, rendering an indefinite stay unnecessary while

 3   the parties continue discussions regarding these case management issues.

 4   II.      Procedural Background

 5            The Klein Plaintiffs filed this first-of-its-kind consumer antitrust action against Facebook

 6   on December 3, 2020. See Klein v. Facebook, Inc., No. 5:20-cv-08570-LHK, Dkt. 1. Following

 7   the filing of the Klein Plaintiffs’ complaint, several putative antitrust class actions were filed in the

 8   Northern District of California against Facebook, most of which raise nearly identical antitrust

 9   theories relating to Facebook’s anticompetitive deception of consumers. As the Klein Plaintiffs

10   explained in their pending Motion for Administrative Relief to Consider Whether Consumer Cases

11   Should Be Related Pursuant to Local Rule 3-12, see Klein, Dkt. 34, three of those later-filed cases

12   raise nearly identical allegations about Facebook’s anticompetitive deception of consumers in the

13   Social Network Market and/or the Social Media Market.2 See Kupcho v. Facebook, Inc., No. 4:20-

14   cv-08815-JSW (White, J.); Dames et al. v. Facebook, Inc., No. 3:20-cv-08817-HSG (Gilliam, J.);

15   and Steinberg v. Facebook, Inc., 3:20-cv-09130-VC (Chhabria, J.).               Given the substantial

16   similarities between this group of four cases, the Klein Plaintiffs’s position is that Kupcho, Dames,

17   and Steinberg are related to Klein. See Klein, Dkt. 34.

18            Another group of two cases raised allegations about Facebook’s conduct against a different

19   group of plaintiffs and in different markets. See Reveal Chat Holdco LLC et al. v. Facebook, Inc.,

20   Case No. 5:20-cv-00363-BLF (Freeman, J.); and Affilious, Inc. et al. v. Facebook, Inc., Case No.

21   4:20-cv-09217-KAW (Westmore, J.). Reveal Chat and the later-filed Affilious case allege that

22   Facebook engaged in anticompetitive conduct towards app developers and advertisers, not

23   consumers, in the “Social Data” and “Social Advertising” Markets.3

24
              2
                  Kupcho alleged anticompetitive conduct in the Social Network and Social Media Markets,
25
     just as in the earlier-filed Klein action. Dames and Steinberg allege similar anticompetitive conduct
26
     in the nearly identical “Personal Social Networking Market.”
27
              3
28                Additionally, a later-filed, outlier case—Sherman et al. v. Facebook, Inc., Case No. 3:20-

                                                -2-                   Case No. 5:20-cv-08570-LHK
             PLAINTIFFS' CASE MANAGEMENT UPDATE AND OPPOSITION TO FACEBOOK'S MOTION TO STAY
        Case 5:20-cv-08570-LHK Document 43 Filed 01/27/21 Page 4 of 7



 1           Facebook moved to relate both the advertiser and consumer class cases to the Reveal Chat

 2   case before Judge Freeman, but that motion was denied. While the Steinberg and Dames plaintiffs

 3   agreed to stipulate that their respective cases are related to Klein, see Klein Dkt. 34-2, ¶¶ 6, 9, the

 4   Kupcho plaintiff initially indicated that she takes no position as to the Klein Plaintiffs’ motion to

 5   relate while Facebook’s motion in Reveal Chat was pending, id., ¶ 8. Now that Facebook’s motion

 6   has been denied by Judge Freeman, the Klein Plaintiffs understand that Steinberg, Dames, Kupcho,

 7   and Facebook all agree that the consumer cases are related to Klein.

 8   III.    Facebook’s Motion to Stay Klein

 9           The Klein plaintiffs filed the first consumer antitrust action against Facebook on December

10   3, 2020, serving the complaint on December 9, 2020. See Klein, Dkt. 15. Facebook’s answer was

11   originally due on December 30, 2020. Id. On December 23, 2020, the Klein Plaintiffs stipulated

12   to Facebook’s request to extend the deadline for Facebook’s responsive pleading while the various

13   motions to relate remained pending, which this Court entered on December 29, 2020. Klein, Dkt.

14   23, 27. The Stipulation and Order “extend[ed] Facebook’s time to answer or otherwise respond to

15   the Complaint until the earlier of (a) February 16, 2021, or (b) the date on which Facebook files its

16   response to the Complaints in [cases where motions to relate remain pending].” Id.

17           On January 13, 2021, Facebook informed the Klein Plaintiffs that Facebook believed that

18   Klein should be stayed and that it intended to file a motion to that effect. The Klein Plaintiffs

19   reiterated their position that (1) Klein is not related to Reveal Chat, (2) the Local Rules require that

20   all consumer antitrust class actions be related to Klein, and (3) a decision on the various motions to

21   relate is imminent so Facebook’s stay motion would be premature. The Klein Plaintiffs explained

22   that there was no reason to burden the Court with additional motions practice regarding schedules

23
     cv-08721-JSW (White, J.)—alleges the same anticompetitive-deception-of-consumers theory as in
24
     Klein, but asserts claims on behalf of both an “Antitrust Facebook User Class” and an “Antitrust
25
     Facebook Advertiser Class.” The Sherman plaintiffs have moved to relate their case to Klein,
26
     and—to the extent that Klein is not related to Reveal Chat—the Klein Plaintiffs did not oppose the
27
     Sherman Plaintiffs’ motion. Klein, Dkt. 24 at 1.
28

                                               -3-                   Case No. 5:20-cv-08570-LHK
            PLAINTIFFS' CASE MANAGEMENT UPDATE AND OPPOSITION TO FACEBOOK'S MOTION TO STAY
        Case 5:20-cv-08570-LHK Document 43 Filed 01/27/21 Page 5 of 7



 1   with Facebook’s deadline to respond still more than a month away. Finally, the Klein Plaintiffs

 2   explained that they would be happy to discuss scheduling issues once the motions to relate were

 3   decided. Facebook filed its Motion to Stay and Motion to Shorten Time on January 19, 2021.

 4            On January 21, 2021, Judge Freeman denied Facebook’s motion to relate both the consumer

 5   cases (Klein, Kupcho, Dames, Steinberg) and the other advertiser cases (Affilious) to Reveal Chat.

 6   See Reveal Chat, Dkt. 110. Judge Freeman also denied Facebook’s motion with respect to

 7   Sherman, which includes both consumer and advertiser classes. Id.

 8            Following Judge Freeman’s decision in Reveal Chat, the plaintiff in another later-filed case

 9   (involving only a class of advertisers)—Layser v. Facebook, Inc., Case No. 3:21-cv-00337-LB—

10   filed an administrative motion on January 26, 2021, to consider whether that case (Layser) should

11   be related to Klein and assigned to this Court pursuant to Civil Local Rule 3-12. Klein, Dkt. 41.

12      IV.      The Klein Plaintiffs are Currently Discussing a Global Stipulation

13            After Judge Freeman denied Facebook’s motion to relate the consumer and advertiser cases

14   to Reveal Chat, the Klein Plaintiffs’ counsel reached out to counsel for Facebook and several other

15   plaintiffs in the later-filed cases to discuss a stipulation that would address Facebook’s scheduling

16   concerns and provide a possible case management framework for relating and consolidating the

17   various cases against Facebook in an efficient manner.

18            The Klein Plaintiffs have proposed a stipulation that would provide a case management

19   solution for this Court’s consideration, continue to move these cases forward, and avoid wasting

20   this Court’s and the parties’ resources. Counsel for Facebook and the various Plaintiffs groups are

21   currently discussing their respective views of these case management issues, including: (1) proper

22   assignment of the later-filed cases to this Court; (2) the potential consolidation of particular cases;

23   (3) the schedule for the filing of any applications for appointment as class counsel or other

24   designated counsel; and (4) requiring that Facebook only respond to any superseding consolidated

25   complaints filed by class counsel, once class counsel is appointed.

26      V.       This Court Should Deny Facebook’s Motion to Stay

27            The Klein Plaintiffs respectfully request that this Court DENY Facebook’s Motion to Stay.

28   Many of the issues raised by Facebook’s motion are rendered moot by Judge Freeman’s ruling

                                              -4-                   Case No. 5:20-cv-08570-LHK
           PLAINTIFFS' CASE MANAGEMENT UPDATE AND OPPOSITION TO FACEBOOK'S MOTION TO STAY
        Case 5:20-cv-08570-LHK Document 43 Filed 01/27/21 Page 6 of 7



 1   denying Facebook’s motion to relate Klein to Reveal Chat. The parties and plaintiffs in later-filed

 2   class action cases are also engaged in discussions regarding the framework for resolving case

 3   management issues that would further obviate the need for a stay of Klein. And, in any event, as

 4   the first-filed consumer antitrust complaint filed against Facebook, it makes little sense to enter a

 5   stay in Klein.

 6          However, should this Court grant Facebook’s present Motion to Stay, the Klein Plaintiffs

 7   respectfully request that any stay be limited to (1) the time at which the pending motions to relate

 8   are decided or (2) the time at which any other stay in a current or future consumer antitrust case

 9   against Facebook is lifted, or that case otherwise moves forward.

10   VI.    Conclusion

11          Facebook’s stay request should be denied or otherwise limited, as stated above.

12    Dated: January 27, 2021                                Respectfully submitted,

13
                                                             /s/Adam B. Wolfson
14    Stephen A. Swedlow (admitted pro hac vice)             Warren Postman (Bar No. 330869)
       stephenswedlow@quinnemanuel.com                        wdp@kellerlenkner.com
15
      QUINN EMANUEL URQUHART & SULLIVAN,                     Jason Ethridge (admitted pro hac vice)
16    LLP                                                     jason.ethridge@kellerlenkner.com
      191 N. Wacker Drive, Suite 2700                        KELLER LENKNER LLC
17    Chicago, IL 60606-1881                                 1300 I Street, N.W., Suite 400E
      (312) 705-7400                                         Washington, DC 20005
18                                                           (202) 918-1123
      Kevin Y. Teruya (Bar No. 235916)
19
       kevinteruya@quinnemanuel.com                          Ashley Keller (admitted pro hac vice)
20    Adam B. Wolfson (Bar No. 262125)                        ack@kellerlenkner.com
       adamwolfson@quinnemanuel.com                          Benjamin Whiting (admitted pro hac
21    Brantley I. Pepperman (Bar No. 322057)                 vice)
       brantleypepperman@quinnemanuel.com                     ben.whiting@kellerlenkner.com
22    QUINN EMANUEL URQUHART & SULLIVAN,                     KELLER LENKNER LLC
23    LLP                                                    150 N. Riverside Plaza, Suite 4270
      865 South Figueroa Street, 10th Floor                  Chicago, IL 60606
24    Los Angeles, CA 90017-2543                             (312) 741-5220
      (213) 443-3000
25
      Attorneys for Plaintiffs
26
27

28

                                              -5-                   Case No. 5:20-cv-08570-LHK
           PLAINTIFFS' CASE MANAGEMENT UPDATE AND OPPOSITION TO FACEBOOK'S MOTION TO STAY
        Case 5:20-cv-08570-LHK Document 43 Filed 01/27/21 Page 7 of 7



 1                            ATTESTATION OF ADAM B. WOLFSON

 2          This document is being filed through the Electronic Case Filing (ECF) system by attorney

 3   Adam B. Wolfson. By his signature, Mr. Wolfson attests that he has obtained concurrence in the

 4   filing of this document from each of the attorneys identified on the caption page and in the above

 5   signature block.

 6                                    CERTIFICATE OF SERVICE

 7          I hereby certify that on this 27th day of January 2021, I electronically transmitted the

 8   foregoing document to the Clerk’s Office using the CM/ECF System.

 9

10          Dated: January 27, 2021                By   /s/ Adam B. Wolfson
                                                              Adam B. Wolfson
11

12

13

14

15
16

17

18

19
20

21

22
23

24

25

26
27

28

                                              -6-                   Case No. 5:20-cv-08570-LHK
           PLAINTIFFS' CASE MANAGEMENT UPDATE AND OPPOSITION TO FACEBOOK'S MOTION TO STAY
